Exhibit 10.1


DINE BRANDS GLOBAL, INC.

2016 STOCK INCENTIVE PLAN


I.
INTRODUCTION

1.1    Purposes. The purposes of the Dine Brands Global, Inc. 2016 Stock
Incentive Plan (this “Plan”) are (i) to align the interests of the Company’s
stockholders and the recipients of awards under this Plan by increasing the
proprietary interest of such recipients in the Company’s growth and success,
(ii) to advance the interests of the Company by attracting and retaining
directors, officers and other employees and (iii) to motivate such persons to
act in the long‑term best interests of the Company and its stockholders.
1.2    Certain Definitions.
“Agreement” shall mean the written or electronic agreement evidencing an award
hereunder between the Company and the recipient of such award.
“Board” shall mean the Board of Directors of the Company.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Committee” shall mean the Committee designated by the Board, consisting of two
or more members of the Board, each of whom may be (i) a “Non-Employee Director”
within the meaning of Rule 16b-3 under the Exchange Act, (ii) an “outside
director” within the meaning of Section 162(m) of the Code and (iii)
“independent” within the meaning of the rules of the New York Stock Exchange or
any other stock exchange on which the Common Stock is then traded.
“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company, and all rights appurtenant thereto.
“Company” shall mean Dine Brands Global, Inc. (formerly, DineEquity, Inc.), a
corporation organized under the laws of the State of Delaware, or any successor
thereto.
“Disability” shall mean that a participant, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, is receiving income replacement benefits for a period of not less than
three months under a long-term disability plan maintained by the Company or one
of its Subsidiaries.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Fair Market Value” shall be determined by the Committee based on the trading
price of a share of Common Stock as reported on the New York Stock Exchange
pursuant to any method consistent with the Code, or applicable Treasury
Regulations, as the Committee shall in its discretion select and apply at the
time of grant, the time of exercise, or other determination event; provided,
however, that if the Common Stock is not listed on the New York Stock Exchange
or if Fair Market Value for any date cannot be so determined, Fair Market Value
shall be determined by the Committee in good faith and in accordance with
Section 409A of the Code.
“Free-Standing SAR” shall mean an SAR which is not granted in tandem with, or by
reference to, an option, which entitles the holder thereof to receive, upon
exercise, shares of Common Stock (which may be Restricted Stock) with an
aggregate value equal to the excess of the Fair Market Value of one share of
Common Stock on the date of exercise over the base price of such SAR, multiplied
by the number of such SARs which are exercised.
“Incentive Stock Option” shall mean an option to purchase shares of Common Stock
that meets the requirements of Section 422 of the Code, or any successor
provision, which is intended by the Committee to constitute an Incentive Stock
Option.
“Non-Employee Director” shall mean any director of the Company who is not an
officer or employee of the Company or any Subsidiary.
“Nonqualified Stock Option” shall mean an option to purchase shares of Common
Stock which is not an Incentive Stock Option.
“Other Stock Award” shall mean an award granted pursuant to Section 3.4 of the
Plan.
“Performance Measures” shall mean the criteria and objectives, established by
the Committee, which shall be satisfied or met (i) as a condition to the grant
or exercisability of all or a portion of an option or SAR or (ii) during the
applicable Restriction Period or Performance Period as a condition to the
vesting of the holder’s interest, in the case of a Restricted Stock Award, of
the shares of Common Stock subject to such award, or, in the case of a
Restricted Stock Unit Award, Other Award or Performance Award, to the holder’s
receipt of the shares of Common Stock subject to such award or of payment with
respect to such award. To the extent necessary for an award to be qualified
performance-based compensation under Section 162(m) of the Code and the
regulations thereunder, such criteria and objectives shall include one or more
of the following corporate-wide or subsidiary, division, line of business,
project or geographic measures: the attainment by a share of Common Stock of a
specified Fair Market Value for a specified period of time, earnings per share,
return to stockholders (including dividends), return on assets, return on
equity, earnings of the Company before or after taxes and/or interest, EBITDA,
revenues, market share, cash flow or cost reduction goals, interest expense
after taxes, return on investment, return on investment capital, economic value
created, gross margin, operating margin, net income before or after taxes,
pretax earnings before interest, depreciation and amortization, pretax operating
earnings after interest expense and before incentives and/or extraordinary or
special items, operating earnings, net cash provided by operations, and
strategic business criteria, consisting of one or more objectives based on
meeting specified market penetration, geographic business expansion goals, cost
targets, customer satisfaction, reductions in errors and omissions, reductions
in lost business, management of employment practices and employee benefits,
supervision of litigation and information technology, quality and quality audit
scores, and goals relating to acquisitions or divestitures, or any combination
of the foregoing. Each such goal may be expressed on an absolute or relative
basis and may include comparisons based on current internal targets, the past
performance of the Company (including the performance of one or more
subsidiaries, divisions, or operating units) or the past or current performance
of other companies (or a combination of such past and current performance). In
addition to the ratios specifically enumerated above, performance goals may
include comparisons relating to capital (including, but not limited to, the cost
of capital), shareholders’ equity, shares outstanding, assets or net assets,
sales, or any combination thereof. The applicable performance measures may be
applied on a pre- or post-tax basis and may be adjusted in accordance with
Section 162(m) of the Code to include or exclude objectively determinable
components of any performance measure, including, without limitation, special
charges such as restructuring or impairment charges, debt refinancing costs,
extraordinary or noncash items, unusual, nonrecurring or one-time events
affecting the Company or its financial statements or changes in law or
accounting principles (“Adjustment Events”). In the sole discretion of the
Committee, unless such action would cause a grant to a covered employee to fail
to qualify as qualified performance-based compensation under Section 162(m) of
the Code, the Committee may amend or adjust the Performance Measures or other
terms and conditions of an outstanding award in recognition of any Adjustment
Events. With respect to participants who are not “covered employees” within the
meaning of Section 162(m) of the Code and who, in the Committee’s judgment, are
not likely to be covered employees at any time during the applicable performance
period or during any period in which an award may be paid following a
performance period, the performance goals may consist of any objective or
subjective corporate-wide or subsidiary, division, operating unit or individual
measures, whether or not listed herein. Performance goals shall be subject to
such other special rules and conditions as the Committee may establish at any
time; provided, however, that to the extent such goals relate to awards to
“covered employees” within the meaning of Section 162(m) of the Code, such
special rules and conditions shall not be inconsistent with the provisions of
Treasury regulation Section 1.162-27(e) or any successor regulation describing
“qualified performance-based compensation.”
“Performance Option” shall mean an Incentive Stock Option or Nonqualified Stock
Option, the grant of which or the exercisability of all or a portion of which is
contingent upon the attainment of specified Performance Measures within a
specified Performance Period.
“Performance Period” shall mean any period designated by the Committee during
which (i) the Performance Measures applicable to an award shall be measured and
(ii) the conditions to vesting applicable to an award shall remain in effect.
“Performance Award” shall mean a right to receive an amount of cash, Common
Stock, or a combination of both, contingent upon the attainment of specified
Performance Measures within a specified Performance Period.
“Prior Plan” shall mean the IHOP Corp. 2001 Stock Incentive Plan, as amended and
restated, the DineEquity, Inc. Amended and Restated 2005 Stock Incentive Plan
for Non-Employee Directors, the DineEquity, Inc. 2011 Stock Incentive Plan and
each other equity plan maintained by the Company under which awards are
outstanding as of the effective date of this Plan.
“Restricted Stock” shall mean shares of Common Stock which are subject to a
Restriction Period and which may, in addition thereto, be subject to the
attainment of specified Performance Measures within a specified Performance
Period.
“Restricted Stock Award” shall mean an award of Restricted Stock under this
Plan.
“Restricted Stock Unit” shall mean a right to receive one share of Common Stock
or, in lieu thereof and to the extent set forth in the applicable Agreement, the
Fair Market Value of such share of Common Stock in cash, which shall be
contingent upon the expiration of a specified Restriction Period and which may,
in addition thereto, be contingent upon the attainment of specified Performance
Measures within a specified Performance Period.
“Restricted Stock Unit Award” shall mean an award of Restricted Stock Units
under this Plan.
“Restriction Period” shall mean any period designated by the Committee during
which (i) the Common Stock subject to a Restricted Stock Award may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Agreement relating to such award, or
(ii) the conditions to vesting applicable to a Restricted Stock Unit Award or
Other Award shall remain in effect.
“Retirement” shall mean (i) in the case of an employee, a termination of
employment with the Company (A) with combined age and years of service with the
Company equal to or greater than 70 or (B) that is otherwise characterized as a
Retirement with the written consent of the Committee in its sole discretion, and
(ii) in the case of a Non-Employee Director, the Non-Employee Director’s
departure or termination from the Board for any reason other than cause, as
determined by the Committee, provided that such Non-Employee Director has served
at least five (5) years as a member of the Board. The decision of the Committee
shall be final and conclusive.
“SAR” shall mean a stock appreciation right which may be a Free‑Standing SAR or
a Tandem SAR.
“Stock Award” shall mean a Restricted Stock Award, a Restricted Stock Unit Award
or an Other Award.
“Subsidiary” shall mean any corporation, limited liability company, partnership,
joint venture or similar entity in which the Company owns, directly or
indirectly, an equity interest possessing more than 50% of the combined voting
power of the total outstanding equity interests of such entity.
“Tandem SAR” shall mean an SAR which is granted in tandem with, or by reference
to, an option (including a Nonqualified Stock Option granted prior to the date
of grant of the SAR), which entitles the holder thereof to receive, upon
exercise of such SAR and surrender or cancellation of all or a portion of such
option, shares of Common Stock (which may be Restricted Stock) with an aggregate
value equal to the excess of the Fair Market Value of one share of Common Stock
on the date of exercise over the base price of such SAR, multiplied by the
number of shares of Common Stock subject to such option, or portion thereof,
which is surrendered.
“Tax Date” shall have the meaning set forth in Section 5.5.
“Ten Percent Holder” shall have the meaning set forth in Section 2.1(a).
1.3    Administration. This Plan shall be administered by the Committee. Any one
or a combination of the following awards may be made under this Plan to eligible
persons: (i) options to purchase shares of Common Stock in the form of Incentive
Stock Options or Nonqualified Stock Options (which may include Performance
Options), (ii) SARs in the form of Tandem SARs or Free‑Standing SARs, (iii)
Stock Awards in the form of Restricted Stock, Restricted Stock Units or Other
Awards and (iv) Performance Awards. The Committee shall, subject to the terms of
this Plan, select eligible persons for participation in this Plan and determine
the form, amount and timing of each award to such persons and, if applicable,
the number of shares of Common Stock, the dollar value subject to a Performance
Award, the exercise price or base price associated with the award, the time and
conditions of exercise or settlement of the award and all other terms and
conditions of the award, including, without limitation, the form of the
Agreement evidencing the award. The Committee may, in its sole discretion and
for any reason at any time take action such that (i) any or all outstanding
options and SARs shall become exercisable in part or in full, (ii) all or a
portion of the Restriction Period applicable to any outstanding awards shall
lapse, (iii) all or a portion of the Performance Period applicable to any
outstanding awards shall lapse and (iv) the Performance Measures (if any)
applicable to any outstanding award shall be deemed to be satisfied at the
target, maximum or any other level. The Committee shall, subject to the terms of
this Plan, interpret this Plan and the application thereof, establish rules and
regulations it deems necessary or desirable for the administration of this Plan
and may impose, incidental to the grant of an award, conditions with respect to
the award, such as limiting competitive employment or other activities. All such
interpretations, rules, regulations and conditions shall be conclusive and
binding on all parties.
The Committee may delegate some or all of its power and authority hereunder to
the Board (or any members thereof) or, subject to applicable law, to the Chief
Executive Officer or other executive officer of the Company as the Committee
deems appropriate; provided, however, that (i) the Committee may not delegate
its power and authority to the Board (or any members thereof) or the Chief
Executive Officer or other executive officer of the Company with regard to the
grant of an award to any person who is a “covered employee” within the meaning
of Section 162(m) of the Code or who, in the Committee’s judgment, is likely to
be a covered employee at any time during the period an award hereunder to such
employee would be outstanding and (ii) the Committee may not delegate its power
and authority to the Chief Executive Officer or other executive officer of the
Company with regard to the selection for participation in this Plan of an
officer, director or other person subject to Section 16 of the Exchange Act or
decisions concerning the timing, pricing or amount of an award to such an
officer, director or other person.
No member of the Board or Committee, and neither the Chief Executive Officer nor
any other executive officer to whom the Committee delegates any of its power and
authority hereunder, shall be liable for any act, omission, interpretation,
construction or determination made in connection with this Plan in good faith,
and the members of the Board and the Committee and the Chief Executive Officer
or other executive officer shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including attorneys’ fees) arising therefrom to the full extent permitted by
law (except as otherwise may be provided in the Company’s Certificate of
Incorporation and/or By-laws) and under any directors’ and officers’ liability
insurance that may be in effect from time to time.
1.4    Eligibility. Participants in this Plan shall consist of such officers,
other employees, nonemployee directors, independent contractors, and persons
expected to become officers, other employees, nonemployee directors and
independent contractors of the Company and its Subsidiaries as the Committee in
its sole discretion may select from time to time. The Committee’s selection of a
person to participate in this Plan at any time shall not require the Committee
to select such person to participate in this Plan at any other time. For
purposes of this Plan, references to employment by the Company shall also mean
employment by a Subsidiary, and references to employment shall include service
as a nonemployee director or independent contractor. The Committee shall
determine in its sole discretion the extent to which a participant shall be
considered employed during an approved leave of absence.
1.5    Shares Available. Subject to adjustment as provided in Section 5.7 and to
all other limits set forth in this Section 1.5, 3,750,000 shares of Common Stock
shall initially be available for all awards under this Plan. To the extent the
Company grants an option or a Free-Standing SAR under the Plan, the number of
shares of Common Stock that remain available for future grants under the Plan
shall be reduced by an amount equal to the number of shares subject to such
option or Free-Standing SAR. To the extent the Company grants a Stock Award or
settles a Performance Award in shares of Common Stock, the number of shares of
Common Stock that remain available for future grants under the Plan shall be
reduced by an amount equal to 3.78 times the number of shares subject to such
Stock Award or Performance Award.
To the extent that shares of Common Stock subject to an outstanding option, SAR
or stock award granted under the Plan or a Prior Plan are not issued or
delivered by reason of (i) the expiration, termination, cancellation or
forfeiture of such award (excluding shares subject to an option cancelled upon
settlement in shares of a related tandem SAR or shares subject to a tandem SAR
cancelled upon exercise of a related option) or (ii) the settlement of such
award in cash, then such shares of Common Stock shall again be available under
this Plan; provided, however, that shares of Common Stock subject to an award
under this Plan or a Prior Plan shall not again be available for issuance under
this Plan if such shares are (x) shares that were subject to an option or an SAR
and were not issued or delivered upon the net settlement or net exercise of such
option or SAR, (y) shares delivered to or withheld by the Company to pay the
exercise price or the withholding taxes related to an outstanding award or (z)
shares repurchased by the Company on the open market with the proceeds of an
option exercise. The number of shares that again become available pursuant to
this paragraph shall be equal to (i) one share for each share subject to an
option or Free-Standing SAR described herein and (ii) 3.78 shares for each share
subject to a Stock Award or a Performance Award described herein. At the time
this Plan becomes effective, none of the shares of Common Stock available for
future grant under the Prior Plans shall be available for grant under such Prior
Plans or this Plan.
Shares of Common Stock to be delivered under this Plan shall be made available
from authorized and unissued shares of Common Stock, or authorized and issued
shares of Common Stock reacquired and held as treasury shares or otherwise or a
combination thereof.
To the extent necessary for an award to be qualified performance-based
compensation under Section 162(m) of the Code and the regulations thereunder (i)
the maximum number of shares of Common Stock with respect to which options or
SARs or a combination thereof may be granted during any fiscal year of the
Company to any person shall be 400,000, subject to adjustment as provided in
Section 5.7; (ii) the maximum number of shares of Common Stock with respect to
which Stock Awards subject to Performance Measures may be granted during any
fiscal year of the Company to any person shall be 200,000, subject to adjustment
as provided in Section 5.7, and (iii) the maximum amount that may be payable
with respect to Performance Awards granted during any fiscal year of the Company
to any person shall be $5,000,000.
The aggregate grant date fair value of shares of Common Stock that may be
granted during any fiscal year of the Company to any Non-Employee Director shall
not exceed $250,000; provided, however, that (i) the limit set forth in this
sentence shall be multiplied by two in the year in which a Non-Employee Director
commences service on the Board and (ii) the limit set forth in this sentence
shall not apply to awards made pursuant to an election to receive the award in
lieu of all or a portion of fees received for service on the Board or any
committee thereunder.
1.6    Minimum Vesting Requirements. No award granted under the Plan shall
become exercisable or vested prior to the one-year anniversary of the date of
grant; provided, however, that, such restriction shall not apply to awards
granted under this Plan with respect to the number of shares of Common Stock
which, in the aggregate, does not exceed five percent (5%) of the total number
of shares initially available for awards under this Plan. This Section 1.6 shall
not restrict the right of the Committee to accelerate or continue the vesting or
exercisability of an award upon or after a Change in Control or termination of
employment or otherwise pursuant to Section 1.3 of the Plan.
II.
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

2.1    Stock Options. The Committee may, in its discretion, grant options to
purchase shares of Common Stock to such eligible persons as may be selected by
the Committee. Each option, or portion thereof, that is not an Incentive Stock
Option, shall be a Nonqualified Stock Option. To the extent that the aggregate
Fair Market Value (determined as of the date of grant) of shares of Common Stock
with respect to which options designated as Incentive Stock Options are
exercisable for the first time by a participant during any calendar year (under
this Plan or any other plan of the Company, or any parent or Subsidiary) exceeds
the amount (currently $100,000) established by the Code, such options shall
constitute Nonqualified Stock Options.
Options may be granted in addition to, or in lieu of, any other compensation
payable to officers, other employees, directors, and independent contractors,
and in all cases shall be subject to the following terms and conditions and
shall contain such additional terms and conditions, not inconsistent with the
terms of this Plan, as the Committee shall deem advisable:
(a)    Number of Shares and Purchase Price. The number of shares of Common Stock
subject to an option and the purchase price per share of Common Stock
purchasable upon exercise of the option shall be determined by the Committee;
provided, however, that the purchase price per share of Common Stock purchasable
upon exercise of a Nonqualified Stock Option or an Incentive Stock Option shall
not be less than 100% of the Fair Market Value of a share of Common Stock on the
date of grant of such option; provided further, that if an Incentive Stock
Option shall be granted to any person who, at the time such option is granted,
owns capital stock possessing more than 10 percent of the total combined voting
power of all classes of capital stock of the Company (or of any parent or
Subsidiary) (a “Ten Percent Holder”), the purchase price per share of Common
Stock shall not be less than the price (currently 110% of Fair Market Value)
required by the Code in order to constitute an Incentive Stock Option.
(b)    Option Period and Exercisability. The period during which an option may
be exercised shall be determined by the Committee; provided, however, that no
option shall be exercised later than 10 years after its date of grant; provided
further, that if an Incentive Stock Option shall be granted to a Ten Percent
Holder, such option shall not be exercised later than five years after its date
of grant. The Committee may, in its discretion, determine that an option is to
be granted as a Performance Option and may establish an applicable Performance
Period and Performance Measures which shall be satisfied or met as a condition
to the grant of such option or to the exercisability of all or a portion of such
option. The Committee shall determine whether an option shall become exercisable
in cumulative or non-cumulative installments and in part or in full at any time.
An exercisable option, or portion thereof, may be exercised only with respect to
whole shares of Common Stock.
(c)    Method of Exercise. An option may be exercised (i) by giving written
notice to the Company specifying the number of whole shares of Common Stock to
be purchased and accompanying such notice with payment therefor in full (or
arrangement made for such payment to the Company’s satisfaction) either (A) in
cash, (B) by delivery (either actual delivery or by attestation procedures
established by the Company) of shares of Common Stock having a Fair Market
Value, determined as of the date of exercise, equal to the aggregate purchase
price payable by reason of such exercise, (C) authorizing the Company to
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the date of exercise, equal to
the amount necessary to satisfy such obligation, (D) in cash by a broker-dealer
acceptable to the Company to whom the optionee has submitted an irrevocable
notice of exercise or (E) a combination of (A), (B) and (C), in each case to the
extent set forth in the Agreement relating to the option, (ii) if applicable, by
surrendering to the Company any Tandem SARs which are cancelled by reason of the
exercise of the option and (iii) by executing such documents as the Company may
reasonably request. Any fraction of a share of Common Stock which would be
required to pay such purchase price shall be disregarded and the remaining
amount due shall be paid in cash by the optionee. No shares of Common Stock
shall be issued and no certificate representing Common Stock shall be delivered
until the full purchase price therefor and any withholding taxes thereon, as
described in Section 5.5, have been paid (or arrangement made for such payment
to the Company’s satisfaction).
2.2    Stock Appreciation Rights. The Committee may, in its discretion, grant
SARs to such eligible persons as may be selected by the Committee. The Agreement
relating to an SAR shall specify whether the SAR is a Tandem SAR or a
Free-Standing SAR.
SARs shall be subject to the following terms and conditions and shall contain
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable:
(a)    Number of SARs and Base Price. The number of SARs subject to an award
shall be determined by the Committee. Any Tandem SAR related to an Incentive
Stock Option shall be granted at the same time that such Incentive Stock Option
is granted. The base price of a Tandem SAR shall be the purchase price per share
of Common Stock of the related option. The base price of a Free-Standing SAR
shall be determined by the Committee; provided, however, that such base price
shall not be less than 100% of the Fair Market Value of a share of Common Stock
on the date of grant of such SAR.
(b)    Exercise Period and Exercisability. The period for the exercise of an SAR
shall be determined by the Committee; provided, however, that (i) no Tandem SAR
shall be exercised later than the expiration, cancellation, forfeiture or other
termination of the related option and (ii) no Free-Standing SAR shall be
exercised later than 10 years after its date of grant. The Committee may, in its
discretion, establish Performance Measures which shall be satisfied or met as a
condition to the grant of an SAR or to the exercisability of all or a portion of
an SAR. The Committee shall determine whether an SAR may be exercised in
cumulative or non-cumulative installments and in part or in full at any time. An
exercisable SAR, or portion thereof, may be exercised, in the case of a Tandem
SAR, only with respect to whole shares of Common Stock and, in the case of a
Free‑Standing SAR, only with respect to a whole number of SARs. If an SAR is
exercised for shares of Restricted Stock, a certificate or certificates
representing such Restricted Stock shall be issued in accordance with Section
3.2(c), or such shares shall be transferred to the holder in book entry form
with restrictions on the Shares duly noted, and the holder of such Restricted
Stock shall have such rights of a stockholder of the Company as determined
pursuant to Section 3.2(d). Prior to the exercise of an SAR, the holder of such
SAR shall have no rights as a stockholder of the Company with respect to the
shares of Common Stock subject to such SAR.
(c)    Method of Exercise. A Tandem SAR may be exercised (i) by giving written
notice to the Company specifying the number of whole SARs which are being
exercised, (ii) by surrendering to the Company any options which are cancelled
by reason of the exercise of the Tandem SAR and (iii) by executing such
documents as the Company may reasonably request. A Free-Standing SAR may be
exercised (A) by giving written notice to the Company specifying the whole
number of SARs which are being exercised and (B) by executing such documents as
the Company may reasonably request.
2.3    Termination of Employment or Service. Except as set forth in the
applicable award Agreement, each option and SAR shall be exercisable following a
participant’s termination of employment or service with the Company in
accordance with this Section 2.3:
(a)    Termination by Death.    If a participant’s employment with or service to
the Company terminates by reason of his or her death, the options or SARs held
by such participant shall become fully vested and exercisable and thereafter may
be exercised by the legal representative of the estate or by the legatee of the
participant under the will of the participant, for a period of twelve
(12) months (or such shorter period as the Committee shall specify at grant)
from the date of such death or until the expiration of the stated term of such
option or SAR, whichever period is shorter.
(b)    Termination by Reason of Disability.    If a participant’s employment or
service is terminated by the Company by reason of Disability, any option or SAR
held by such participant shall become fully vested and exercisable and
thereafter may be exercised for a period of twelve (12) months (or such shorter
period as the Committee shall specify at grant) from the date of such
termination of employment or service or until the expiration of the stated term
of such option or SAR, whichever period is shorter, provided, however, that, if
the participant dies within such twelve-month period (or such shorter period as
the Committee shall specify at grant) and prior to the expiration of the stated
term of such option or SAR, any unexercised option and SAR held by such
participant shall thereafter be exercisable for a period of twelve (12) months
(or such shorter period as the Committee shall specify at grant) from the time
of death or until the expiration of the stated term of such option or SAR,
whichever period is shorter. In the event of a termination of employment or
service by reason of Disability, if an Incentive Stock Option is exercised after
the expiration of the exercise periods that apply for purposes of Section 422 of
the Code, such option will thereafter be treated as a Nonqualified Stock Option.
(c)    Termination by Reason of Retirement.    If an employee’s employment with
the Company terminates by reason of Retirement, any option or SAR held by such
retired employee thereafter may be exercised, to the extent it was exercisable
at the time of such termination (or on such accelerated basis as the Committee
shall determine at or after the time of grant), for a period of twelve
(12) months (or such shorter period as the Committee shall specify at grant)
from the date of Retirement or until the expiration of the stated term of such
option or SAR, whichever period is shorter. If a Non-Employee Director’s service
on the Board terminates by reason of Retirement, any option or SAR held by such
retired Non-Employee Director shall become fully vested and exercisable and
thereafter may be exercised for a period of twelve (12) months from the date of
Retirement or until the expiration of the stated term of such option or SAR,
whichever period is shorter.
(d)    Other Termination.    Except as otherwise provided in this paragraph or
otherwise determined by the Committee, if a participant’s employment or service
with the Company terminates for any reason other than death, Disability or
Retirement, any option or SAR held by such participant thereafter may be
exercised, to the extent it was exercisable at the time of such termination (or
on an such accelerated basis as the Committee shall determine at or after the
time of grant) until the earlier to occur of (A) three months from the date of
such termination or (B) the expiration of such option's or SAR’s stated term.
2.4    No Repricing. The Committee shall not, without the approval of the
stockholders of the Company, (i) reduce the exercise price or base price of any
previously granted option or SAR, (ii) cancel any previously granted option or
SAR in exchange for another option or SAR with a lower exercise price or base
price or (iii) cancel any previously granted option or SAR in exchange for cash
or another award if the exercise price of such option or the base price of such
SAR exceeds the Fair Market Value of a share of Common Stock on the date of such
cancellation, in each case, other than in connection with a Change in Control or
the adjustment provisions set forth in Section 5.7.
2.5    No Dividend Equivalents.    Notwithstanding anything in an Agreement to
the contrary, the holder of an option or SAR shall not be entitled to receive
dividend equivalents with respect to the number of shares of Common Stock
subject to such option or SAR.
III.
STOCK AWARDS

3.1    Stock Awards. The Committee may, in its discretion, grant Stock Awards to
such eligible persons as may be selected by the Committee. The Agreement
relating to a Stock Award shall specify whether the Stock Award is a Restricted
Stock Award, a Restricted Stock Unit Award or, in the case of an Other Award,
the type of award being granted.
3.2    Terms of Restricted Stock Awards. Restricted Stock Awards shall be
subject to the following terms and conditions and shall contain such additional
terms and conditions, not inconsistent with the terms of this Plan, as the
Committee shall deem advisable.
(a)    Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Award and the Restriction Period, Performance
Period (if any) and Performance Measures (if any) applicable to a Restricted
Stock Award shall be determined by the Committee.
(b)    Vesting and Forfeiture. The Agreement relating to a Restricted Stock
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of the
shares of Common Stock subject to such award (i) if the holder of such award
remains continuously in the employment of the Company during the specified
Restriction Period and (ii) if specified Performance Measures (if any) are
satisfied or met during a specified Performance Period, and for the forfeiture
of the shares of Common Stock subject to such award (x) if the holder of such
award does not remain continuously in the employment of the Company during the
specified Restriction Period or (y) if specified Performance Measures (if any)
are not satisfied or met during a specified Performance Period.
(c)    Stock Issuance. During the Restriction Period, the shares of Restricted
Stock shall be held by a custodian in book entry form with restrictions on such
shares duly noted or, alternatively, a certificate or certificates representing
a Restricted Stock Award shall be registered in the holder’s name and may bear a
legend, in addition to any legend which may be required pursuant to Section 5.6,
indicating that the ownership of the shares of Common Stock represented by such
certificate is subject to the restrictions, terms and conditions of this Plan
and the Agreement relating to the Restricted Stock Award. All such certificates
shall be deposited with the Company, together with stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate, which
would permit transfer to the Company of all or a portion of the shares of Common
Stock subject to the Restricted Stock Award in the event such award is forfeited
in whole or in part. Upon termination of any applicable Restriction Period (and
the satisfaction or attainment of applicable Performance Measures), subject to
the Company’s right to require payment of any taxes in accordance with Section
5.5, the restrictions shall be removed from the requisite number of any shares
of Common Stock that are held in book entry form, and all certificates
evidencing ownership of the requisite number of shares of Common Stock shall be
delivered to the holder of such award.
(d)    Rights with Respect to Restricted Stock Awards. Unless otherwise set
forth in the Agreement relating to a Restricted Stock Award, and subject to the
terms and conditions of a Restricted Stock Award, the holder of such award shall
have all rights as a stockholder of the Company, including, but not limited to,
voting rights, the right to receive dividends and the right to participate in
any capital adjustment applicable to all holders of Common Stock; provided,
however, that (i) a distribution with respect to shares of Common Stock, other
than a regular cash dividend, and (ii) a regular cash dividend with respect to
shares of Common Stock that are subject to performance-based vesting conditions,
in each case shall be deposited with the Company and shall be subject to the
same restrictions as the shares of Common Stock with respect to which such
distribution was made.
3.3    Terms of Restricted Stock Unit Awards. Restricted Stock Unit Awards shall
be subject to the following terms and conditions and shall contain such
additional terms and conditions, not inconsistent with the terms of this Plan,
as the Committee shall deem advisable.
(a)    Number of Shares and Other Terms. The number of shares of Common Stock
subject to a Restricted Stock Unit Award, including the number of shares that
are earned upon the attainment of any specified Performance Measures, and the
Restriction Period, Performance Period (if any) and Performance Measures (if
any) applicable to a Restricted Stock Unit Award shall be determined by the
Committee.
(b)    Vesting and Forfeiture. The Agreement relating to a Restricted Stock Unit
Award shall provide, in the manner determined by the Committee, in its
discretion, and subject to the provisions of this Plan, for the vesting of such
Restricted Stock Unit Award (i) if the holder of such award remains continuously
in the employment of the Company during the specified Restriction Period and
(ii) if specified Performance Measures (if any) are satisfied or met during a
specified Performance Period, and for the forfeiture of the shares of Common
Stock subject to such award (x) if the holder of such award does not remain
continuously in the employment of the Company during the specified Restriction
Period or (y) if specified Performance Measures (if any) are not satisfied or
met during a specified Performance Period.
(c)    Settlement of Vested Restricted Stock Unit Awards. The Agreement relating
to a Restricted Stock Unit Award shall specify (i) whether such award may be
settled in shares of Common Stock or cash or a combination thereof and (ii)
whether the holder thereof shall be entitled to receive, on a current or
deferred basis, dividend equivalents, and, if determined by the Committee,
interest on, or the deemed reinvestment of, any deferred dividend equivalents,
with respect to the number of shares of Common Stock subject to such award. Any
dividend equivalents with respect to Restricted Stock Units that are subject to
performance-based vesting conditions shall be subject to the same restrictions
as such Restricted Stock Units. Prior to the settlement of a Restricted Stock
Unit Award, the holder of such award shall have no rights as a stockholder of
the Company with respect to the shares of Common Stock subject to such award.
3.4    Other Awards.  Subject to the limitations set forth in the Plan, the
Committee is authorized to grant other awards that may be denominated or payable
in, valued in whole or in part by reference to, or otherwise based on, or
related to, shares of Common Stock, including without limitation shares of
Common Stock granted as a bonus and not subject to any vesting conditions,
dividend equivalents, deferred stock units, stock purchase rights and shares of
Common Stock issued in lieu of obligations of the Company to pay cash under any
compensatory plan or arrangement, subject to such terms as shall be determined
by the Committee.  The Committee shall determine the terms and conditions of
such awards, which may include the right to elective deferral thereof, subject
to such terms and conditions as the Committee may specify in its discretion. 
3.5    Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Restriction
Period or Performance Period relating to a Stock Award, or any forfeiture and
cancellation of such award upon a termination of employment or service with the
Company of the holder of such award shall be determined by the Committee and set
forth in the applicable award Agreement. Notwithstanding the foregoing, except
as provided in the applicable award Agreement, (i) if an employee’s employment
with the Company terminates due to Disability or death, all Stock Awards held by
such employee shall become fully vested and (ii) if a Non-Employee Director’s
service on the Board terminates due to Retirement, Disability or death, all
Stock Awards held by such Non-Employee Director shall become fully vested.
IV.
PERFORMANCE AWARDS

4.1    Performance Awards. The Committee may, in its discretion, grant
Performance Awards to such eligible persons as may be selected by the Committee.
4.2    Terms of Performance Awards. Performance Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee shall
deem advisable.
(a)    Value of Performance Awards and Performance Measures. The method of
determining the value of the Performance Award and the Performance Measures and
Performance Period applicable to a Performance Award shall be determined by the
Committee.
(b)    Vesting and Forfeiture. The Agreement relating to a Performance Award
shall provide, in the manner determined by the Committee, in its discretion, and
subject to the provisions of this Plan, for the vesting of such Performance
Award if the specified Performance Measures are satisfied or met during the
specified Performance Period and for the forfeiture of such award if the
specified Performance Measures are not satisfied or met during the specified
Performance Period.
(c)    Settlement of Vested Performance Awards. The Agreement relating to a
Performance Award shall specify whether such award may be settled in shares of
Common Stock (including shares of Restricted Stock) or cash or a combination
thereof. If a Performance Award is settled in shares of Restricted Stock, such
shares of Restricted Stock shall be issued to the holder in book entry form or a
certificate or certificates representing such Restricted Stock shall be issued
in accordance with Section 3.2(c) and the holder of such Restricted Stock shall
have such rights as a stockholder of the Company as determined pursuant to
Section 3.2(d). Prior to the settlement of a Performance Award in shares of
Common Stock, including Restricted Stock, the holder of such award shall have no
rights as a stockholder of the Company.
4.3    Termination of Employment or Service. All of the terms relating to the
satisfaction of Performance Measures and the termination of the Performance
Period relating to a Performance Award, or any forfeiture and cancellation of
such award upon a termination of employment or service with the Company of the
holder of such award, whether by reason of Retirement, Disability, death or any
other reason, shall be determined by the Committee and set forth in the
applicable award Agreement.
V.
GENERAL

5.1    Effective Date and Term of Plan. This Plan shall be submitted to the
stockholders of the Company for approval at the Company’s 2016 annual meeting of
stockholders and, if approved by the affirmative vote of a majority of the
shares of Common Stock present in person or represented by proxy at such annual
meeting of stockholders, shall become effective as of the date on which the Plan
was approved by stockholders. This Plan shall terminate as of the first annual
meeting of the Company’s stockholders to occur on or after the tenth anniversary
of its effective date, unless terminated earlier by the Board. Termination of
this Plan shall not affect the terms or conditions of any award granted prior to
termination.
Awards hereunder may be made at any time prior to the termination of this Plan,
provided that no Incentive Stock Option may be granted later than 10 years after
the effective date of this Plan. In the event that this Plan is not approved by
the stockholders of the Company, this Plan and any awards hereunder shall be
void and of no force or effect.
5.2    Amendments. The Board may amend this Plan as it shall deem advisable,
subject to any requirement of stockholder approval required by applicable law,
rule or regulation, including Section 162(m) of the Code and any rule of the New
York Stock Exchange, or any other stock exchange on which shares of Common Stock
are traded; provided, however, that no amendment may impair the rights of a
holder of an outstanding award without the consent of such holder.
5.3    Agreement. Each award under this Plan shall be evidenced by an Agreement
setting forth the terms and conditions applicable to such award. No award shall
be valid until an Agreement is executed by the Company and, to the extent
required by the Company, the recipient of such award and, upon such execution
and delivery of the Agreement to the Company within the time period specified by
the Company, such award shall be effective as of the effective date set forth in
the Agreement.
5.4    Non-Transferability. No award shall be transferable other than by will,
the laws of descent and distribution or pursuant to beneficiary designation
procedures approved by the Company or, to the extent expressly permitted in the
Agreement relating to such award, to the holder’s family members, a trust or
entity established by the holder for estate planning purposes, a charitable
organization designated by the holder or pursuant to a qualified domestic
relations order. Except to the extent permitted by the foregoing sentence or the
Agreement relating to an award, each award may be exercised or settled during
the holder’s lifetime only by the holder or the holder’s legal representative or
similar person. Except as permitted by the second preceding sentence, no award
may be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of any
award, such award and all rights thereunder shall immediately become null and
void.
5.5    Tax Withholding. The Company shall have the right to require, prior to
the issuance or delivery of any shares of Common Stock or the payment of any
cash pursuant to an award made hereunder, payment by the holder of such award of
any federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award. An Agreement may provide that (i) the
Company shall withhold whole shares of Common Stock which would otherwise be
delivered to a holder, having an aggregate Fair Market Value determined as of
the date the obligation to withhold or pay taxes arises in connection with an
award (the “Tax Date”), or withhold an amount of cash which would otherwise be
payable to a holder, in the amount necessary to satisfy any such obligation or
(ii) the holder may satisfy any such obligation by any of the following means:
(A) a cash payment to the Company, (B) delivery (either actual delivery or by
attestation procedures established by the Company) to the Company of previously
owned whole shares of Common Stock having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the amount necessary to satisfy any such
obligation, (C) authorizing the Company to withhold whole shares of Common Stock
which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to a holder, in either case equal to the amount necessary
to satisfy any such obligation, (D) in the case of the exercise of an option, a
cash payment by a broker-dealer acceptable to the Company to whom the optionee
has submitted an irrevocable notice of exercise or (E) any combination of (A),
(B) and (C), in each case to the extent set forth in the Agreement relating to
the award. Shares of Common Stock to be delivered or withheld may not have an
aggregate Fair Market Value in excess of the amount determined by applying the
minimum statutory withholding rate to the extent such excess withholding would
result in adverse accounting treatment of the award, as determined by the
Company. Any fraction of a share of Common Stock which would be required to
satisfy such an obligation shall be disregarded and the remaining amount due
shall be paid in cash by the holder.
5.6    Restrictions on Shares. Each award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the shares of Common Stock subject to such
award upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the delivery of shares
thereunder, such shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company may require that certificates evidencing shares of Common Stock
delivered pursuant to any award made hereunder bear a legend indicating that the
sale, transfer or other disposition thereof by the holder is prohibited except
in compliance with the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
5.7    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation—Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary cash dividend, the
number and class of securities available under this Plan, the terms of each
outstanding option and SAR (including the number and class of securities subject
to each outstanding option or SAR and the exercise price or base price per
share), the terms of each outstanding Stock Award (including the number and
class of securities subject thereto), the terms of each outstanding Performance
Award (including the number and class of securities subject thereto, if
applicable), the maximum number of securities with respect to which options or
SARs may be granted during any fiscal year of the Company to any one grantee,
the maximum number of shares of Common Stock that may be awarded during any
fiscal year of the Company to any one grantee pursuant to a Stock Award that is
subject to Performance Measures or a Performance Award, as set forth in Section
1.5, shall be appropriately adjusted by the Committee, such adjustments to be
made in the case of outstanding Options and SARs in accordance with Section 409A
of the Code. In the event of any other change in corporate capitalization,
including a merger, consolidation, reorganization, or partial or complete
liquidation of the Company, such equitable adjustments described in the
foregoing sentence may be made as determined to be appropriate and equitable by
the Committee to prevent dilution or enlargement of rights of participants. In
either case, the decision of the Committee regarding any such adjustment shall
be final, binding and conclusive.
5.8    Change in Control.
(a)    In the event of a “Change in Control,” the Board, as constituted prior to
the Change in Control, may, in its discretion:
(1)
require that (i) some or all outstanding options and SARs shall immediately
become exercisable in full or in part, (ii) the Restriction Period applicable to
some or all outstanding Stock Awards shall lapse in full or in part, (iii) the
Performance Period applicable to some or all outstanding awards shall lapse in
full or in part, and (iv) the Performance Measures applicable to some or all
outstanding awards shall be deemed to be satisfied at the target, maximum or any
other level;

(2)
require that shares of capital stock of the corporation resulting from or
succeeding to the business of the Company pursuant to such Change in Control, or
a parent corporation thereof, be substituted for some or all of the shares of
Common Stock subject to an outstanding award, with an appropriate and equitable
adjustment to such award as determined by the Board in accordance with Section
5.7; and/or

(3)
require outstanding awards, in whole or in part, to be surrendered to the
Company by the holder, and to be immediately cancelled by the Company, and to
provide for the holder to receive (i) a cash payment in an amount equal to (A)
in the case of an option or an SAR, the number of shares of Common Stock then
subject to the portion of such option or SAR surrendered, whether or not vested
or exercisable, multiplied by the excess, if any, of the Fair Market Value of a
share of Common Stock as of the date of the Change in Control, over the purchase
price or base price per share of Common Stock subject to such option or SAR, (B)
in the case of a Stock Award, the number of shares of Common Stock then subject
to the portion of such award surrendered, whether or not vested, multiplied by
the Fair Market Value of a share of Common Stock as of the date of the Change in
Control, and (C) in the case of a Performance Award, the value of the
Performance Award then subject to the portion of such award surrendered; (ii)
shares of capital stock of the corporation resulting from or succeeding to the
business of the Company pursuant to such Change in Control, or a parent
corporation thereof, having a fair market value not less than the amount
determined under clause (i) above; or (iii) a combination of the payment of cash
pursuant to clause (i) above and the issuance of shares pursuant to clause (ii)
above.

(b)    For purposes of this Plan, a “Change in Control” shall be deemed to have
occurred if:
(1)
any "person," as such term is used in Sections 13(d) and 14(d) of the Exchange
Act (other than the Company; any trustee or other fiduciary holding securities
under an employee benefit plan of the Company; or any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of Stock of the Company) is or becomes after the
effective date of this Plan the "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
(not including in the securities beneficially owned by such person any
securities acquired directly from the Company or its affiliates) representing
35% or more of the combined voting power of the Company's then outstanding
securities;

(2)
during any period of two consecutive years (not including any period prior to
the effective date of this Plan), individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (1), (3) or (4) of this Section 5.8(b))
whose election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least two-thirds (⅔) of the directors
then still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof;

(3)
the consummation of a merger or consolidation of the Company with any other
corporation, other than (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, at least 75% of the combined voting power of the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation or (ii) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person acquires more than 50% of the combined voting power of the
Company's then outstanding securities; or

(4)
the stockholders of the Company approve a plan of complete liquidation of the
Company or the sale or disposition by the Company of all or substantially all of
the Company's assets;

provided, that with respect to any nonqualified deferred compensation that
becomes payable on account of the Change in Control, the transaction or event
described in clause (1), (2), (3) or (4) also constitutes a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5) if required in order
for the payment not to violate Section 409A of the Code.


5.9    Deferrals. The Committee may determine that the delivery of shares of
Common Stock or the payment of cash, or a combination thereof, upon the
settlement of all or a portion of any award made hereunder shall be deferred, or
the Committee may, in its sole discretion, approve deferral elections made by
holders of awards. Deferrals shall be for such periods and upon such terms as
the Committee may determine in its sole discretion, subject to the requirements
of Section 409A of the Code.
5.10    No Right of Participation, Employment or Service. Unless otherwise set
forth in an employment agreement, no person shall have any right to participate
in this Plan. Neither this Plan nor any award made hereunder shall confer upon
any person any right to continued employment by or service with the Company, any
Subsidiary or any affiliate of the Company or affect in any manner the right of
the Company, any Subsidiary or any affiliate of the Company to terminate the
employment of any person at any time without liability hereunder.
5.11    Rights as Stockholder. No person shall have any right as a stockholder
of the Company with respect to any shares of Common Stock or other equity
security of the Company which is subject to an award hereunder unless and until
such person becomes a stockholder of record with respect to such shares of
Common Stock or equity security.
5.12    Designation of Beneficiary. A holder of an award may file with the
Company a written designation of one or more persons as such holder’s
beneficiary or beneficiaries (both primary and contingent) in the event of the
holder’s death or incapacity. To the extent an outstanding option or SAR granted
hereunder is exercisable, such beneficiary or beneficiaries shall be entitled to
exercise such option or SAR pursuant to procedures prescribed by the Committee.
Each beneficiary designation shall become effective only when filed in writing
with the Committee during the holder’s lifetime on a form prescribed by the
Committee. The spouse of a married holder domiciled in a community property
jurisdiction shall join in any designation of a beneficiary other than such
spouse. The filing with the Committee of a new beneficiary designation shall
cancel all previously filed beneficiary designations. If a holder fails to
designate a beneficiary, or if all designated beneficiaries of a holder
predecease the holder, then each outstanding award held by such holder, to the
extent vested or exercisable, shall be payable to or may be exercised by such
holder’s executor, administrator, legal representative or similar person.
5.13    Awards Subject to Clawback. The awards granted under this Plan and any
cash payment or shares of Common Stock delivered pursuant to such an award are
subject to forfeiture, recovery by the Company or other action pursuant to the
applicable award Agreement or any clawback or recoupment policy which the
Company may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.
5.14    Governing Law. This Plan, each award hereunder and the related
Agreement, and all determinations made and actions taken pursuant thereto, to
the extent not otherwise governed by the Code or the laws of the United States,
shall be governed by the laws of the State of Delaware and construed in
accordance therewith without giving effect to principles of conflicts of laws.
5.15    Foreign Employees. Without amending this Plan, the Committee may grant
awards to eligible persons who are foreign nationals on such terms and
conditions different from those specified in this Plan as may in the judgment of
the Committee be necessary or desirable to foster and promote achievement of the
purposes of this Plan and, in furtherance of such purposes the Committee may
make such modifications, amendments, procedures, subplans and the like as may be
necessary or advisable to comply with provisions of laws in other countries or
jurisdictions in which the Company or its Subsidiaries operates or has
employees.





